Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ex Parte J.R.W.                                       Appeal from the 412th Judicial District
                                                      Court of Brazoria County, Texas (Tr. Ct.
No. 06-21-00037-CV                                    No. 108020-CV). Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
                                                      Burgess and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED JUNE 29, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk